

117 SRES 158 IS: Supporting the goals and ideals of National Public Safety Telecommunicators Week.
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 158IN THE SENATE OF THE UNITED STATESApril 15, 2021Ms. Klobuchar (for herself and Mr. Burr) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental AffairsRESOLUTIONSupporting the goals and ideals of National Public Safety Telecommunicators Week.Whereas public safety telecommunications professionals play a critical role in emergency response;Whereas the work that public safety telecommunications professionals perform goes far beyond simply relaying information between the public and first responders;Whereas, when responding to reports of missing, abducted, and sexually exploited children, the information obtained and actions taken by public safety telecommunications professionals form the foundation for an effective response;Whereas, when a hostage taker or suicidal individual calls 911, the first contact that individual has is with a public safety telecommunications professional, whose negotiation skills can prevent the situation from worsening;Whereas, during crises, public safety telecommunications professionals, while collecting vital information to provide situational awareness for responding officers—(1)coach callers through first aid techniques; and (2)give advice to those callers to prevent further harm;Whereas the work done by individuals who serve as public safety telecommunications professionals has an extreme emotional and physical toll on those individuals, which is compounded by long hours and the around-the-clock nature of the job;Whereas public safety telecommunications professionals should be recognized by all levels of government for the lifesaving and protective nature of their work;Whereas major emergencies, including natural disasters and the coronavirus disease 2019 (COVID–19) pandemic, highlight the dedication of public safety telecommunications professionals and their important work in protecting the public and police, fire, and emergency medical officials; andWhereas public safety telecommunications professionals are often called as witnesses to provide important testimony in criminal trials: Now, therefore, be itThat the Senate—(1)supports the goals and ideals of National Public Safety Telecommunicators Week;(2)honors and recognizes the important and lifesaving contributions of public safety telecommunications professionals in the United States; and(3)encourages the people of the United States to remember the value of the work performed by public safety telecommunications professionals. 